 1   RIMON, P.C.
     Karineh Khachatourian (SBN 202634)
 2   karineh.khachatourian@rimonlaw.com
     Nikolaus A. Woloszczuk (SBN 286633)
 3   nikolaus.woloszczuk@rimonlaw.com
     2479 E. Bayshore Road, Suite 210
 4   Palo Alto, CA 94303
     Telephone: (650) 461-4433
 5   Facsimile: (650) 461-4433

 6   Attorneys for Defendants,
     CRYSTAL DYNAMICS, INC. and SQUARE ENIX,
 7   INC.

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                       SAN FRANCISCO DIVISION

11   REARDEN LLC, REARDEN MOVA LLC,                          Case No. 17-cv-04187-JST
     California limited liability companies,
12                                                           JOINT STIPULATION AND
                           Plaintiffs,                       [PROPOSED] ORDER TO EXTEND
13                                                           DEFENDANTS’ DEADLINE TO FILE
            v.                                               REPLY IN SUPPORT OF RENEWED
14                                                           MOTION FOR SUMMARY
     CRYSTAL DYNAMICS, INC., a California                    JUDGMENT AND DECLARATIONS
15   corporation, SQUARE ENIX, INC., a Washington            IN SUPPORT OF PLAINTIFFS’
     Corporation,                                            ADMINISTRATIVE MOTION TO
16                                                           SEAL
                           Defendants.
17                                                           Judge:     Hon. Jon S. Tigar
18

19

20

21

22

23

24

25

26

27

28

      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANTS’ DEADLINE TO FILE REPLY ISO RENEWED MSJ
                                             CASE NO. 17-CV-04187-JST
 1          Plaintiffs Rearden LLC and Rearden MOVA LLC (“Plaintiffs”) and Defendants Crystal

 2   Dynamics, Inc. and Square Enix, Inc. (“Defendants”), by and through their counsel of record,

 3   stipulate as follows:

 4          WHEREAS, the hearing on the renewed motion for summary judgment is currently on

 5   calendar for February 28, 2019 at 2:00 p.m.;

 6          WHEREAS, Defendants current deadline to file any declarations in support of Plaintiffs’

 7   Administrative Motion to File Under Seal (D.I. 128) is January 28, 2019;

 8          WHEREAS, Defendants current deadline to file their reply in support of the renewed motion

 9   for summary judgment is January 29, 2019;

10          WHEREAS, Defendants were not served with Plaintiff’s filings under seal until January 23,

11   2019; and

12          WHEREAS, the parties are meeting and conferring to resolve certain issues associated with

13   the filing and service of Plaintiffs’ Administrative Motion to File Under Seal with the intention of

14   avoiding additional motion practice.

15          NOW THEREFORE, for good cause, Defendants stipulate as follows:

16          Defendants shall have until January 30, 2019 to file its reply and supporting papers in support

17   of its renewed motion for summary judgment, and until January 29, 2019 to file any declarations in

18   support of Plaintiffs’ Administrative Motion to File Under Seal.

19

20   IT IS SO STIPULATED.

21
                                                        RIMON, P.C.
22

23   Dated: January 24, 2019                        By: /s/ Karineh Khachatourian
                                                        Karineh Khachatourian
24                                                      Nikolaus A. Woloszczuk

25                                                      Attorneys for Defendants,
                                                        CRYSTAL DYNAMICS, INC. and SQUARE
26                                                      ENIX, INC.

27

28
                                                        1
      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANTS’ DEADLINE TO FILE REPLY ISO RENEWED MSJ
                                             CASE NO. 17-CV-04187-JST
 1                                                   HAGENS BERMAN SOBOL SHAPIRO LLP
 2
     Dated: January 24, 2019                     By: /s/ Mark S. Carlson
 3                                                   Steve W. Berman
                                                     Mark S. Carlson
 4                                                   Rio S. Pierce

 5                                                   Attorneys for Plaintiffs,
                                                     REARDEN LLC and REARDEN MOVA LLC
 6

 7

 8   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9

10   Dated:    January 24         , 2019
                                                          Honorable Jon S. Tigar
11                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANTS’ DEADLINE TO FILE REPLY ISO RENEWED MSJ
                                             CASE NO. 17-CV-04187-JST
 1                              CIVIL LOCAL RULE 5-1 ATTESTATION

 2          I, Karineh Khachatourian, am the ECF user whose credentials were utilized in the electronic

 3   filing of this document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that Mark

 4   Carlson concurred in the filing of this document.

 5

 6                                                           /s/ Karineh Khachatourian
                                                             Karineh Khachatourian
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
      JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING DEFENDANTS’ DEADLINE TO FILE REPLY ISO RENEWED MSJ
                                             CASE NO. 17-CV-04187-JST
